PER CURIAM.
We reluctantly affirm the directed verdict appealed here. The record discloses evidence that might have supported a jury verdict for appellant; however, some of the errors complained of on appeal were never properly presented to the trial court nor were they adequately preserved for appeal. Compounding these inadequacies the more meritorious points on appeal were advanced for the first time during oral argument and are not even alluded to in appellant’s initial, and only, brief. Accordingly, we have no alternative but to affirm.
AFFIRMED.
BERANEK and HERSEY, JJ., concur.
ANSTEAD, J., dissents without opinion.